             Case MDL No. 2878 Document 36 Filed 02/11/19 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: RANBAXY GENERIC DRUG
APPLICATION ANTITRUST
LITIGATION                                                                             MDL No. 2878


                                       TRANSFER ORDER


        Before the Panel:* Plaintiff in an action pending in the Eastern District of New York (César
Castillo) moves under 28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the
Eastern District of New York or, alternatively, the District of Massachusetts. This litigation consists
of four actions pending in three districts, as listed on Schedule A. The actions involve allegations
that defendants engaged in anticompetitive conduct in submitting applications for Abbreviated New
Drug Applications to improperly secure the “first-to-file” status concerning the generic drugs
Diovan, Valcyte and Nexium.

        Plaintiff in the Eastern District of Pennsylvania action supports centralization in the Eastern
District of New York. Plaintiffs Meijer Distribution, Inc., and Meijer, Inc., in two District of
Massachusetts actions support centralization in that district. Defendants Ranbaxy Inc., and Sun
Pharmaceutical Industries, Ltd. (collectively Ranbaxy), oppose centralization. If the Panel decides
to centralize the cases, defendants suggest the Eastern District of New York as the transferee forum.

         On the basis of the papers filed and hearing held, we find that these actions involve common
questions of fact, and that centralization in the District of Massachusetts will serve the convenience
of the parties and witnesses and promote the just and efficient conduct of this litigation. Plaintiffs
all allege that Ranbaxy adopted a practice of ignoring FDA regulations and protocols to obtain
first-to-file status for its generic drug applications. The first-to-file 180-day exclusivity period
blocked other generic drugs from entering the market for several months, allowing Ranbaxy to reap
large profits. When the FDA made inquiries into its procedures, plaintiffs allege that Ranbaxy
enlisted an outside law firm, Buc & Beardsley LLP, and an ostensibly independent consultant,
Parexel Consulting LLC, to perpetuate the fraud and falsely represent to the FDA that Ranbaxy
complied with FDA regulations. These false reports allegedly allowed Ranbaxy to gain tentative
approval of its generic drug applications and maintain its exclusive status for several drugs, including
Valcyte, Nexium, and Diovan. Centralization is warranted to prevent inconsistent rulings (including
with respect to class certification) and overlapping pretrial obligations, reduce costs, and create
efficiencies for the parties, courts, and witnesses.

       *
        Judge Nathaniel M. Gorton did not participate in the decision of this matter. Additionally,
one or more Panel members who could be members of a putative class in this litigation have
renounced their participation in this class and have participated in this decision.
             Case MDL No. 2878 Document 36 Filed 02/11/19 Page 2 of 3



                                                  -2-


        Defendants oppose centralization. They argue that the initial District of Massachusetts action
(Meijer I), which was filed in 2015, is too far advanced to benefit from centralization and that the
Eastern District of Pennsylvania action’s indirect purchaser claims are inappropriate to include
alongside the three direct purchaser cases. We are not persuaded by these arguments. All cases now
before us present complex questions of fact and will involve complex economic analysis, discovery
of foreign defendants and issues of regulatory compliance. While some discovery has been taken
in Meijer I, and defendants’ motion to dismiss has been ruled upon, the action was stayed for most
of the year and a half that passed between the filing of the petition for leave to proceed with an
interlocutory appeal and the First Circuit’s decision denying it in December 2018. Indeed,
defendants conceded during oral argument that no depositions have been taken in Meijer I. Because
a significant amount of potentially redundant pretrial motion practice remains in all cases – i.e., class
certification, Daubert and summary judgment rulings – centralization offers an opportunity to
streamline this litigation. As to defendants’ second argument, we often centralize the claims of
direct and indirect purchasers in a single MDL, so long as they arise from a common factual core,
as the claims in these actions clearly do. See, e.g., In re: Skelaxin (Metaxalone) Antitrust Litig., 856
F. Supp. 2d 1350, 1351 (J.P.M.L. 2012).

        We select the District of Massachusetts as the appropriate transferee district for these actions.
The first-filed and most advanced Meijer I action is pending in this district. By selecting Judge
Nathaniel M. Gorton to preside over this litigation, we are choosing a jurist well-versed in the
nuances of complex and multidistrict litigation to steer this matter on a prudent course.

         IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of Massachusetts are transferred to the District of Massachusetts and, with the consent
of that court, assigned to the Honorable Nathaniel M. Gorton for coordinated or consolidated pretrial
proceedings.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                           Sarah S. Vance
                                                                Chair

                                        Lewis A. Kaplan                 R. David Proctor
                                        Ellen Segal Huvelle             Catherine D. Perry
                                        Karen K. Caldwell
        Case MDL No. 2878 Document 36 Filed 02/11/19 Page 3 of 3



IN RE: RANBAXY GENERIC DRUG
APPLICATION ANTITRUST
LITIGATION                                                         MDL No. 2878


                                      SCHEDULE A


          District of Massachusetts

    MEIJER, INC., ET AL. v. RANBAXY INC., ET AL., C.A. No. 1:15!11828
    MEIJER, INC., ET AL. v. RANBAXY INC., ET AL., C.A. No. 1:18!12129

          Eastern District of New York

    CÉSAR CASTILLO, INC. v. RANBAXY INC., ET AL., C.A. No. 1:18!06126

          Eastern District of Pennsylvania

    UNITED FOOD AND COMMERCIAL WORKERS HEALTH AND WELFARE FUND
         OF NORTHEASTERN PENNSYLVANIA v. RANBAXY, INC., ET AL.,
         C.A. No. 2:18!04807
